Citation Nr: 1045677	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  04-13 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel



INTRODUCTION

The Veteran had active service in the United States Army from 
September 1983 to January 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
case was remanded by the Board in April 2006, February 2008, and 
April 2010.  


FINDING OF FACT

The Veteran's current back disability is unrelated to her 
military service.  


CONCLUSION OF LAW

Service connection for a low back disorder is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010), significantly changed the 
law prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits, and they redefine the obligations of VA with respect to 
the duty to assist the Veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the veteran 
under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that 
VA will seek to provide; (3) and, inform the claimant about the 
information and evidence the claimant is expected to provide.  
Although no longer required, in this case it was requested that 
the claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005).  

Additionally, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection claim.  
Those five elements include (1) Veteran status; (2) existence of 
a disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  This notice must also inform the Veteran on 
how VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  In this case, the Veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate her claim for service connection.  In addition, the 
Veteran received notice regarding the evidence and information 
needed to establish a disability rating and effective dates, as 
outlined in Dingess-Hartman.   

The Veteran is represented by the Texas Veterans Commission 
(TVC), and that organization is presumed to have knowledge of 
what is necessary to substantiate a claim for service connection.  
Neither the Veteran nor her representative has pled prejudicial 
error with respect to the content or timing of VCAA notice.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining evidence 
needed to substantiate her claim, the Board finds that all 
necessary assistance has been provided in this case.  The 
evidence includes service treatment records and post-service 
pertinent medical records, including VA examination reports and 
addendum opinions.  There is no indication of any additional 
relevant evidence that has not been obtained.  With respect to 
the clinical examinations, the Board finds that the Veteran was 
provided thorough VA examinations which, in concert with an 
addendum opinion, are adequate for resolving the issue of 
etiology; there is no duty to provide another examination or a 
medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 (2010).

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted 
if it is shown that the Veteran experiences a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
contracted in the line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That 
an injury or disease occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection will be presumed for certain chronic diseases, 
including arthritis, if manifest to a compensable degree within 
the year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing 
service connection generally requires medical or, in certain 
circumstances, lay evidence of (1) a current disability; (2) an 
in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in- service disease or injury and 
the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997). 

Analysis

The Veteran contends that she developed a low back disorder as a 
consequence of an in-service injury while on active duty in the 
U.S. Army.  There are treatment notes indicating low back 
complaints in the service treatment records.  Specifically, the 
Veteran had a complaint of back pain while working at a field 
site in March 1985, and in March 1987 she underwent a spinal 
block during Cesarean delivery.  Additionally, in January 1988, 
the Veteran reported having back pain for a two-week period, and 
she was assessed as having muscular strain, with manifestation of 
pain at L4-L5 without radiculopathy.  At a periodic examination 
in April 1990 and her separation examination in December 1990, 
the Veteran reported that she had had no recurrent back pain.  
The examination revealed no back abnormalities.  

In January 1991, the Veteran filed a claim for bilateral foot 
disability.  She did not mention having any back problems.  
Indeed, a May 1991 VA medical examination revealed a normal 
lumbar spine with no tenderness.  

Private medical evidence from May 1995 indicates the Veteran was 
in a motor vehicle accident.  She complained of neck and left 
shoulder pain.  In December 1997 she was seen following another 
motor vehicle accident.  She complained of pain in the knees.  X-
rays revealed no knee fractures.  Later that month she was seen 
complaining of neck pain, upper back pain and some occipital 
headaches.  

In August 2001, the Veteran filed this claim for a "back 
condition."  She testified at a December 2003 hearing that what 
she had in service was the same thing she has now.  She said it 
was hard to sit in a chair and that it was painful to sleep at 
night.  

At a December 2003 VA examination, the Veteran reported a 16-year 
history of low back pain.  She stated that the pain developed 
after she had delivered her daughter by Cesarean.  She reported 
that the pain level was "constant at 10."  She stated that the 
pain was greater when she lay down on her back in bed and when 
she woke up in the morning.  She reported that the pain was 
aggravated after sitting for about 20 minutes, which required her 
to walk or stand for five to ten minutes.  The assessment was 
chronic low back pain.  A February 2004 magnetic resonance 
imaging (MRI) study showed mild facet joint arthritis in the two 
lower lumbar levels.  

In May 2004, another VA examination was conducted.  The Veteran 
reported that she hurt her back with gradual onset in 1984, 
without a history of trauma.  She stated that her back pain 
worsened in 2000.  She stated that the back pain occurred on a 
daily basis and that the pain was a 9/10 while sitting and 
talking to the examiner.  The diagnosis was lumbosacral strain.  
The examiner opined that, based on the history of back pain 
worsening in 2000 and of the Veteran's not reporting any back 
pain at her discharge physical examination in 1990, that it was 
"less likely than not" that the current strain was a result of 
military service.  

The Veteran submitted four signed statements in July 2004 from 
her VA primary care physician.  The four statements were 
identical except the four disabilities were changed in each one.  
Shatasri Mukhopadhyay, M.D., stated, "I have reviewed the 
service medical records for [the Veteran] and it is my medical 
opinion that her low back sprain she currently has is at least 
likely as not related to the low back condition she experienced 
while on active duty."  

VA outpatient treatment reports show complaints of low back pain 
beginning in 2003.  A June 2006 X-ray study revealed mild 
scoliosis in the lumbar spine with convexity to the left.  
Vertebral bodies and disc spaces were within normal limits.  No 
other abnormality was seen.  An August 2007 X-ray study was 
negative without changes since the June 2006 study.

The Veteran was again provided another VA examination in 
September 2007.  The examiner reviewed the entire claims file and 
accurately reported the Veteran's history.  The Veteran reported 
that her back pain was related to service-having a weight belt 
on and carrying heavy rucksack.  She stated that the pain had 
continued in a constant manner with pain being about 8/10 for 
many years.  She stated that the pain was somewhat worse with 
weather changes, particularly in the winter.  The examiner noted 
that there was mention of low back pain in service.  He stated, 
however, that the cause of her pain being from a spinal during a 
Cesarean or from carrying rucksacks was speculation on her part.  
The impression in service was muscular strain.  He noted that 19 
years of severe low back pain was not consistent with such few 
clinic visits.  He indicated that the mild degenerative changes 
shown on MRI were not unusual in a woman of her age.  The 
examiner opined that it was unlikely that the Veteran's current 
low back pain was related to her episode of lumbar muscular 
strain in service.  

In a March 2008 statement, Jannet Taylor indicated that she had 
served over 11 years in the Army and knew the Veteran for nine of 
those years.  She stated that she observed the Veteran having 
problems with her back and ankles.  On one occasion, she noted, 
the Veteran had to leave church early.  She stated she called the 
Veteran after church and was informed that her back was hurting 
and she had to lie down to ease the pain.  In March 2008 
statements from current coworkers, it was noted that they were 
aware that the Veteran had back problems that began during 
service.  

In another March 2008 statement, the Veteran's daughter indicated 
that her mother had been complaining of back pain since 2001.   

In December 2009, the Veteran was provided another VA 
examination.  Radiographic reports were associated with the 
report of examination.  The examiner stated that the X-rays were 
normal at that time, and that the examination also revealed a 
normal low back.  He noted that because the examination was 
normal, it was less likely than not that her back was related to 
service.  

The Board, in an April 2010 remand, noted the 2004 MRI finding of 
mild facet joint arthritis, and asked that the examiner who 
conducted the December 2009 examination be given a chance to 
review that finding and provide an addendum opinion.  In an 
addendum note, dated in June 2010, the examiner stated that the 
Veteran has back pain, and he confirmed that the 2004 MRI showed 
mild facet arthritis in the lower two facet joints.  He stated 
that the Veteran's back is otherwise normal, and that the 
arthritis is present as a likely consequence of the aging 
process.  That is, that the arthritis present in the two facet 
joints is a result of the "wear and tear" associated with the 
aging process.  Because of this, the examiner felt that "any 
arthritis is less likely than not related to military service."  

Essentially, the Veteran asserts her belief that a chronic 
disability started as a result of in-service injury, to include 
her noted complaints in the service treatment records.  She 
maintains that pain has been present since her separation from 
active duty.  

The Board does not dispute that the Veteran was treated in 
service for a back complaint.  In addition, the Board does not 
dispute that she currently has some sort of low back disability.  
The Board finds, however, that the Veteran's statements and 
testimony that she has had low back pain since service is not 
credible.  At two separate examinations near the end of service 
(including at the separation examination), the Veteran reported 
no back problems.  In addition, the examiners at that time noted 
no abnormalities of the back.  Similarly, when she filed her 
first claim in 1991, the Veteran, obviously fully aware that she 
could receive compensation for disability that started in 
service, did not mention that she had any back problems.  The 
Board does not believe the Veteran's contention that she had had 
a continuity of pain since service.  

The chronic condition of arthritis was not assessed until 2004, 
and this disorder has been linked to aging as opposed to the 
episodes of back complaints noted in service.  The December 2009 
VA examination and the June 2010 addendum indicate that the 
Veteran's back disability is mild (despite her rating it from 8 
to 10/10), and that the facet joint arthritis is due to the 
"wear and tear" associated with aging.  

The Veteran has not offered any counter-argument to the well-
rationalized opinions of the VA examiners, maintaining simply 
that her back has hurt since she left service.  It is apparent 
that the opinions provided by Dr. Mukhopadhyay was simply based 
on the Veteran's provided history of continuous symptoms.  
Further, no rationale was provided for the opinions.  In light of 
the Board's finding that the Veteran's statements of continuous 
back pain since service are not credible, the Board finds that 
the preponderance of the evidence is against the claim.  

In reaching this determination, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in favor 
of the Veteran when there is an approximate balance of positive 
and negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  38 U.S.C.A. § 5107(b) (West 2002); see also 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a low back disorder is 
denied.  



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


